DETAILED ACTION

    PNG
    media_image1.png
    790
    522
    media_image1.png
    Greyscale

Election/Restrictions
Applicant’s election is again acknowledged:

    PNG
    media_image2.png
    180
    1182
    media_image2.png
    Greyscale

 Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation added to “wherein the column is configured to allow a velocity of water through the column at a flow rate from at least 2 gpm/ft2” is not seen to enjoy basis in the originally filed disclosure. In claim 8, the recitation, “the velocity of water through the column has a flow rate of up to 12 gpm/ft.2” is not seen to enjoy basis in the originally filed disclosure. Minimally, the term “velocity” does not appear to be recited in the originally filed disclosure.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what is intended by the recitation, “wherein the column is configured to allow a velocity of water through the column at a flow rate from at least 2 gpm/ft2.” It is unclear what it is about “the column” that “allows” the specified “flow rate.” It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter, which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
“wherein the column is configured to allow a velocity of water through the column at a flow rate from at least 2 gpm/ft2” is intended to refer to a “flow rate” through an empty column or a column having a “granular filter media” contained therein. Additionally, it is unclear what is intended by the recitation, “velocity of water through the column at a flow rate from at least 2 gpm/ft.2” With respect to this recitation, it is unclear why Applicant has inconsistently and equivocally used the terms “velocity” and “flow rate.” Minimally, these ambiguities render the claims vague and indefinite, and fail to, clearly place potential infringers on NOTICE as to what constitutes infringement.
In claims 1 and 12, it is unclear what is intended by “effective size.” To what parameter does this refer? Diameter?
	In claim 8, it is unclear if the recitation now appearing therein, “the velocity of water through the column” is intended to refer to a “velocity” or a “flow rate” through an empty column or a column having a “granular filter media” contained therein. Additionally, it is unclear what is intended by the recitation, “the velocity of water through the column has a flow rate of up to 12 gpm/ft.2” With respect to this recitation, it is unclear why Applicant has inconsistently and equivocally used the terms “velocity” and “flow rate.” The recitation “up to” includes zero with respect to the art rejections. Minimally, these ambiguities render the claims vague and indefinite, and fails to, clearly place potential infringers on NOTICE as to what constitutes infringement.
	In claim 9, it is unclear how the “limitations” therein further limit claim one from which it depends.  It is unclear how “recreational water” differs from any other type of water.  Also, see MPEP 2115.
"low" in claims 11-13 is a relative term, which renders the claim indefinite.  The term “low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  It is unclear how the “velocity,” (a “process” limitation) of claim 8 as amended, further limits the apparatus or system of claim one. Specifying “recreational water” is not seen to further claim one from which claim 9 as amended, now depends.  See MPEP 2115: 

    PNG
    media_image3.png
    148
    949
    media_image3.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 102
Claims 1,2,8-10 and 13 are rejected under 35 U.S.C. 102(A1/A2) as being anticipated by PYPER (US 5,032,261).
PYPER claims:
2. A filtration system in accordance with claim 1, wherein said filter material is sand which is properly graded for a slow sand filtration and has an effective size between about 0.10 and about 0.35 mm and a uniformity coefficient between about 1.2 and about 3.0. 

3. A filtration system in accordance with claim 2, wherein sand has a depth of between about 6 inches and about 40 inches. 


    PNG
    media_image4.png
    753
    523
    media_image4.png
    Greyscale

s 1, 2, 8-10 and 13 are rejected under 35 U.S.C. 102 (A1/A2) as being anticipated by LINDQVIST (US 6,821,435).

    PNG
    media_image5.png
    783
    529
    media_image5.png
    Greyscale

LINDQVIST discloses:
According to the invention, the filter bed (3) consists of at least 50% by weight natural zeolite with a pore diameter of 0.05-5 nm. (From Abstract)
The filter bed 3 consists of at least 50% by weight natural zeolite, which preferably is clinoptilolite and/or mordenite. The zeolite has a pore diameter of 0.05-5 nm, preferably 0.08-3 nm and most preferably 0.1-1 nm. The grain size of the zeolite is 0.1-2.5 mm, preferably 0.6-2.0 mm.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102 (A1/A2) as being anticipated by SPRUCE (US 7,029,578).
SPRUCE claims:
1. A water treatment system, said system including a filter bed comprising four layers of inert particulate material such that, from the top layer (first layer) to the bottom layer (fourth layer), the coarseness of the particles decreases while the density of the particulate material increases, the layers comprising in succession: a first, top layer of particulate material comprising particles with a density in the range of 1.25 to 1.55 g/cc and within the size range of 1.6 to 2.5 mm; a second layer of particulate material comprising particles with a density in the range of 2.35 to 2.95 g/cc and within the size range of 0.5 to 0.85 mm; a third layer of particulate material comprising particles with a density in the range of 3.5 to 4.3 g/cc and within the size range of 0.2 to 0.6 mm; and a fourth, bottom layer of particulate material comprising particles with a density in the range of 4.0 to 6.0 g/cc and within the size range of 0.2 to 0.5 mm.

	Claim 8 of Spruce specifies garnet.  See column 1, lines 30-66 for sphericity, zeta and porosity discussion.


    PNG
    media_image6.png
    762
    527
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive. 
A Restriction Requirement was imposed on September 21, 2020. An Election was made on September 23, 2020. Despite electing the apparatus claims, Applicants have presented arguments as if they were prosecuting the non-elected method claims.
The specification of a “velocity” or a “flow rate” in an apparatus claim is not seen to limit the structure of the claim. See MPEP Section 2115. Accordingly, the arguments based on the presence of these terms in Applicant’s apparatus claims, are not persuasive, since these terms do not serve to patentably distinguish the instant claims over the applied art.
With respect to “effective size,” at Remarks page 5, it is argued:
In this instance, the term "effective size" is a known specification relating to particle size distribution. As it relates to the present application, effective size is the particle size where 10% of the particles in a given sample, by mass, are finer or smaller, while 90% are larger.

While at Remarks page 9, it is argued:
According to the present claims, effective size is in fact a particle size where 10% of the particles in a sample (by weight) are smaller than a given particle diameter.

Unfortunately, Applicant’s arguments exacerbate the ambiguity with respect to the recitation, “effective size” by interchangeably referring to mass and weight as if they were equivalents. These terms do not have the same meaning, nor are they interchangeable.
Additionally, the adjectives “finer,” “smaller,” and “larger” all relate to dimensional metrics, unrelated to “weight” or “mass.” It remains unclear if the “effective size” is a measure of “weight,” “mass” or “dimension.” These arguments fail to clarify the meaning of the recitation, “effective size.” Furthermore, they do not serve to patentably distinguish the instant claims over any of the applied references based on the presence of the recitation, “effective size.” Despite the elucidating arguments, it remains unclear to what parameter the recitation, “effective size” refers.
With respect to the rejection relating to the relative term “low,” which is subject to numerous possible interpretations, and therefore indefinite, Applicant asserts:
As used in the claims, and as described in the specification, a "low-density filter media" can be used in conjunction with the claimed granular filter media as an upstream layer. According to aspects of the present technology, the low-density filter media is defined as having an effective size that is larger than the effective size of the granular filter media, for example the low-density filter media can have an effective size of 0.4-3 mm. As such, it would be understood that there is no need to define the term "low" by itself, but instead, "low density filter media" is in fact a layer that can be used in conjunction with the granular filter media, and the term is further defined as having an effective size that is larger than the granular filter media i.e. there would be no reason to need to specify any degree as alleged by the Office. For at least these reasons, the claim is clear in light of the specification and therefore definite.

There is no express definition of a “low density media” as asserted by Applicant. Unfortunately, Applicant misconstrues the term “can” which suggests a possibility, as a definition. Use of the permissive term “can” is not definitional in nature. Beyond this, it is impermissible to read limitations from the specification into the claims.







    PNG
    media_image7.png
    175
    956
    media_image7.png
    Greyscale

Similar language appears on pages eight and nine. This argument is not commensurate with the scope of the claims. While all of these quotes recite “gmp/ft2” this language does not appear in the claims. In any event, the recitations, “velocity,” and “flow rate,” both process limitations, do not serve to patentably distinguish over any of Pyper, Lindqvist or Spruce, each of which is capable of accommodating the specified “velocity,” and/or “flow rate.”
	Against Lindqvist, it is nakedly argued, “It is well understood that a grain size range cannot be directly compared to an ‘effective size’.” Minimally, this “argument” fails to appreciate the linguistic relationship between “granular” and “grain.” Beyond that, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).   Applicants are reminded of the proper vehicle for submitting evidence:
37 CFR § 1.132 Affidavits or declarations traversing rejections or objections.
When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.

Conclusory assertions of counsel cannot take the place of evidence in the record.


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776